


110 HR 6425 IH: Homeland Security Relief Corps Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6425
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to maintain a Response and Recovery Corps to
		  perform functions related to the collective response to acts of terrorism,
		  natural disasters, and other emergencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Relief Corps Act of
			 2008.
		2.Response and
			 Recovery Corps
			(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at
			 the end the following:
				
					525.Response and
				Recovery Corps
						(a)EstablishmentThe
				Secretary shall maintain within the Department a Response and Recovery Corps
				(in this section referred to as the Corps).
						(b)PurposeThe
				purpose of the Corps shall be to perform functions related to the collective
				response to acts of terrorism, natural disasters, and other emergencies.
						(c)ParticipantsThe
				Corps shall consist of individuals appointed to the Corps by the Secretary (in
				this section referred to as Corps members), each of whom—
							(1)does not
				ordinarily have the duties of a full-time officer or employee of the
				Department; but
							(2)is able to assume
				duties when the Secretary so requires.
							(d)TrainingThe
				Secretary shall ensure that each Corps member receives core training in
				functions relating to emergency response or post-incident recovery and
				rebuilding efforts, or both.
						(e)ProjectsThe
				Corps shall be responsible for working on projects, as determined by the
				Secretary, that support the function of responding collectively to acts of
				terrorism, natural disasters, and other emergencies and rebuilding impacted
				areas.
						(f)Geographic
				distributionIn any case in which the Secretary directs the Corps
				to carry out a project, the Secretary shall ensure that at least 30 percent of
				the Corps members assigned to carry out the project reside, or resided prior to
				an act of terrorism, natural disaster, or other emergency, in the region in
				which the project is conducted.
						(g)DutiesThe
				Secretary shall—
							(1)identify response
				and recovery projects that warrant support from the Corps;
							(2)direct and oversee
				the activities of the Corps;
							(3)govern the
				selection of Corps members using the criteria contained in subsection (c);
				and
							(4)formulate and
				administer a system of uniform periodic reports on the number of individuals
				employed by the Corps and the number of individuals and households receiving
				relief from the Corps.
							(h)Appointment into
				Federal service
							(1)In
				generalIn addition to the
				exercise of any other authorities under this section, the Secretary may appoint
				a Corps member into Federal service for the purpose of participation in the
				activities of the Corps without regard to the provisions of title 5, United
				States Code, governing appointments in the competitive service.
							(2)Employment
				statusRegardless of any
				other employment status, a Corps member who is appointed into Federal service
				pursuant to this subsection is deemed an employee of a Federal agency for all
				purposes except—
								(A)subchapter III of
				chapter 83 of title 5, United States Code, pertaining to labor grievances,
				appeal and review, or any applicable retirement system;
								(B)chapter 87 of
				title 5, United States Code, pertaining to life insurance; and
								(C)chapter 89 of
				title 5, United States Code, pertaining to health insurance, or other
				applicable health benefits system, unless the Corps member’s appointment
				results in the loss of coverage in a group health benefits plan the premium of
				which has been paid in whole or in part by a State or local government
				contribution.
								(3)PayDuring a period of appointment into Federal
				service pursuant to this subsection, Corps members shall receive pay at rates
				to be established by the Secretary without regard to the provisions of chapter
				51 and subchapter III of chapter 53 of title 5, United States Code, relating to
				classification and General Schedule pay rates.
							(4)Personal injury,
				illness, disability, or death
								(A)In
				generalA Corps member who is
				appointed into Federal service pursuant to this subsection and who suffers
				personal injury, illness, disability, or death as a result of personal injury
				sustained while in the performance of the member’s duty during the appointment
				into Federal service shall, for the purposes of subchapter I of chapter 81 of
				title 5, United States Code, be treated as though the member were an employee
				(as defined by section 8101 of such title) who had sustained the injury in the
				performance of duty.
								(B)Election of
				benefitsWhen a Corps member (or, in the case of the death of the
				Corps member, the Corps member’s dependent) is entitled by reason of injury,
				illness, disability, or death to benefits under subchapter I of chapter 81 of
				title 5, United States Code, and is also entitled to benefits from a State or
				local government for the same injury, illness, disability, or death, the Corps
				member (or such dependent) shall elect which benefits the Corps member will
				receive. The election shall be made not later than 1 year after the injury,
				illness, disability or death, or such further time as the Secretary of Labor
				may allow for reasonable cause shown. When made, the election is irrevocable
				unless otherwise provided by law.
								(C)Reimbursement
				for State or local benefitsIn the event that a Corps member
				elects benefits from a State or local government under subparagraph (B), the
				Secretary may reimburse that State or local government for the value of those
				benefits.
								(5)LiabilityA
				Corps member appointed into Federal service pursuant to this subsection is
				deemed an employee of the Department for the purposes of the Federal Tort
				Claims Act and any other Federal third party liability statute.
							(6)Employment and
				reemployment rightsThe following apply with respect to a Corps
				member during periods of appointment to Federal service pursuant to this
				subsection:
								(A)Service as a Corps
				member shall be deemed service in the uniformed services for
				purposes of chapter 43 of title 38, United States Code, pertaining to
				employment and reemployment rights of individuals who have performed service in
				the uniformed services (regardless of whether the individual receives
				compensation for such participation). All rights and obligations of such
				persons and procedures for assistance, enforcement, and investigation shall be
				as provided for in chapter 43 of title 38, United States Code.
								(B)Preclusion of
				giving notice of service by necessity of appointment under this section shall
				be deemed preclusion by military necessity for purposes of
				section 4312(b) of title 38, United States Code, pertaining to giving notice of
				absence from a position of employment. A determination of such necessity shall
				be made by the Secretary.
								(C)Subject to the
				availability of appropriations, the Secretary may recognize employer support of
				the deployment of Corps members and their cooperation to allow Corps members to
				receive authorized training.
								(i)Gulf Coast
				recovery and rebuilding efforts
							(1)PlanThe Secretary shall develop a plan for
				directing the Corps to assist in recovery and rebuilding efforts for the Gulf
				Coast region in the wake of Hurricane Katrina.
							(2)ReportNot later than 120 days after the date of
				enactment of this Act, the Secretary shall submit to the Committee on Homeland
				Security of the House of Representatives and the Committee on Homeland Security
				and Governmental Affairs of the Senate a report containing the plan developed
				under paragraph (1).
							(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal years 2009 and
				2010.
						.
			(b)Conforming
			 amendmentThe table of contents contained in section (1)(b) of
			 such Act (6 U.S.C. 101 et seq.) is amended by adding at the end of the items
			 relating to title V the following:
				
					
						Sec. 525. Response and Recovery
				Corps.
					
					.
			
